Citation Nr: 1706631	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  99-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for emphysema with bronchitis.

(NOTE: The issue of entitlement to compensation for heart disease and a status post mycoardial infarction pursuant to the provisions of 38 U.S.C.A. § 1151 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In January 2001, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.

These matters were previously before the Board; Board decisions issued in March 2003 and March 2007 were appealed to the United States Court of Appeals for Veterans Claims (CAVC) and were vacated and remanded in August 2004 and December 2008, respectively.  The Board remanded these claims for required development in February 2010, December 2015 and again in October 2016 to the Agency of Original Jurisdiction (AOJ) for further development.  As sufficient efforts were made to obtain the noted medical records and the requested medical opinions were obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hypertension did not manifest during service or within one year of separation and is not attributable to service.

2.  Emphysema with bronchitis did not manifest during service and is not attributable to service.

3.  Asthma did not manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Emphysema with bronchitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).

3.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in multiple letters of the information and evidence needed to substantiate and complete the claims decided herein.  It also informed him as to what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  See VA letters to Veteran dated in January 2001, May 2005, June 2006, January 2009, Further, the letters in 2006 and 2009 notified the claimant of regulations pertinent to service connection claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While these were not all issued prior to initial decision in this matter, the claims have been readjudicated most recently in the January 2017 Supplemental Statement of the Case (SSOC).  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

With regard to the duty to assist, VA has obtained all relevant medical evidence to include available service treatment records (STRs) and VA and identified private treatment records.  Moreover, the Veteran underwent VA examinations during the appeal period, the most recent of which adequately address the claims decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

However, VA has been unable to obtain all of the Veteran's STRs.  They are missing and presumed destroyed by fire.  In cases where STRs are missing, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the case, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board has followed O'Hare in this matter.  

During the Board hearing in 2001, the undersigned VLJ clarified the issues then on appeal, explained the issues, and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession in support of his claims.  Furthermore, the undersigned described for the Veteran the type of evidence necessary to substantiate the claims.  In particular, the VLJ noted that, to substantiate the claims, evidence must indicate a relationship between in-service disease or injury and current disability.  The VLJ specifically noted a potential evidentiary defect and suggested the submission of certain evidence.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  Moreover, to further assist the Veteran, the undersigned remanded this matter, most recently in October 2016, for additional medical inquiry, which has been conducted. 

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims below.

II.  Service Connection

The Veteran claims that he incurred hypertension, asthma and emphysema with bronchitis during service. 

      Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (including hypertension) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

38 U.S.C.A. § 1154 (b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Inasmuch as the Veteran has not asserted that combat service caused the disabilities on appeal, 38 U.S.C.A. § 1154 (b) does not apply here. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

      Analysis

Hypertension

The record is replete with reference to the fact that the Veteran has a diagnosis of hypertension dating to approximately 1988.  The diagnosis is reported by the Veteran himself to date from 1988.  See May 2010 VA examination report.  Current diagnosis is shown in May 2010, February 2015 and November 2016 VA compensation examination reports included in the record pursuant to the Board's 2010, 2015 and 2016 remands. 

Available service treatment records do not show findings or diagnosis of hypertension in service.  A June 1951 service medical record shows complaints of a headache and a blood pressure reading of 100/90.  Nonetheless, on service discharge examination in October 1952 blood pressure was 112/68.  The examiner indicated that the Veteran had no defects or diagnoses.  The Veteran did check off that he had a history of high/low blood pressure at that time.  However, the two VA examiners who reviewed the claim in 2016 indicated that hypertension was not shown until many years following service.

The preponderance of the evidence indicates that the Veteran's hypertension was not incurred during service, did not develop within one year of the October 1952 discharge from service and is not otherwise related to service.  Indeed, the earliest post-service evidence of the disorder is reported by the Veteran to be in 1988, approximately 35 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  At his May 2010 VA examination, the Veteran reported that he was not certain when he developed hypertension.  The earliest he could recall having hypertension was in 1988 when he had a problem with his heart and was placed on blood pressure medication.  He reported that he was supposed to be on Atenolol 50 mg daily for his hypertension bu that he had not taken any medication for his blood pressure in several years and was doing well without any medication.  The examiner noted that the Veteran was not treated for hypertension in the service and thus the examiner did not think there was anything to suggest that hypertension that developed in 1988 is related to his tour of duty in the service.  Similarly, the February 2016 examiner opined, based on review of this Veteran's service treatment records, it is less likely than not that the Veteran's current hypertension is related to his military service.  Id.  The evidentiary record is not inconsistent with this finding.  

Furthermore, the only other medical professional to provide a medical nexus opinion here found hypertension less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In the November 2016 VA medical opinion Disability Benefits Questionnaire (DBQ), the VA examining physician noted the Veteran's report of salt tablet ingestion during service.  He explained that blood pressure readings in service did not meet the criteria for hypertension, the reading at discharge was completely normal and he could not find any medical confirming diagnosis of hypertension within 12 months of discharge.  He explained that the reported salt tablet ingestion per literature review has no role in his diagnosis of hypertension that was made many years post service.  

In the cited VA examination and addenda reports, the examiners indicate that they reviewed the claims file, interviewed the Veteran (2010 only), and examined the Veteran (2010 only).  They also detailed the Veteran's medical history.  As the opinions are based on the evidence of record, and are explained, the Board finds the reports and opinions of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

In assessing the service connection claims, the Board has considered the Veteran's lay assertions.  He is generally competent to report lay observations during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether there was evidence of chronic disease, hypertension, in service or within the initial post service year, or whether the current hypertension is otherwise related to service, the medical evidence is more credible.  And this evidence preponderates against the notion that hypertension was incurred in service, or developed within one year of separation from service or is otherwise related to service to include salt tablet ingestion.  Indeed, the medical evidence demonstrates an absence of hypertension for many years following service as well as medical opinion evidence that is wholly against the claim.  As this evidence is more credible than his assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory as to salt tablets pales into insignificance when compared with the far more probative objective record, and the findings by the neutral 2010, 2015 and 2016 VA examiners.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 
Here, the service records reflect a single elevated blood pressure reading.  However, hypertension was not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  In fact, at separation, blood pressure was 112/68 and the heart, vascular system and the chest X-ray report were either normal or negative for pathology.  To the extent that there is any argument of continuity, the normal findings at separation establish that he did not have hypertension and did not have continuity of symptoms.

As the preponderance of the evidence is against the claim of service connection for hypertension, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Asthma, Emphysema with Bronchitis

The record includes the report of May 2010 VA examination reflecting diagnosis of chronic obstructive lung disease with emphysema.  

Available service treatment records show on his October 1950 report of medical history the Veteran denied a prior history of asthma, shortness of breath, cough and pneumonia, but did note a history of measles, mumps, chicken pox, whooping cough and frequent headaches.  An October 1952 report of medical history completed by the Veteran upon service separation notes a history of asthma, shortness of breath, pain/pressure in the chest, chronic cough and high/low blood pressure.  Clinically, his chest and lungs were normal, and it was concluded that there were no defects or diseases.  During his active duty he was treated for an illness which lasted about a month which caused him to have yellow sputum and a cough.  No official diagnosis was given for this illness in his service treatment records.  He was not treated for any condition identified as asthma during active duty.  

A summary from Johnson Regional Medical Center indicates that the Veteran was treated in December 1971 for bronchitis.  

A March 1987 private CT myelogram showed a normal expansion of the lungs without consolidations or effusions.  The pulmonary vascular structures were normal. 

At the time of a September 1992 VA examination which was ordered because the Veteran had claimed service connection for hearing loss, he denied any other significant problems while he was in the service.  A chest X-ray obtained at the time of the examination was negative.  The VA examination diagnosed minimal pulmonary emphysema with bronchitis.  The Veteran had said that it was discovered fairly recently.  

A December 1992 private medical record received in January 2002 notes a history of asthma and chronic obstructive pulmonary disease (COPD).  

A November 1993 VA treatment note indicates an impression of COPD.  Subsequent VA records also refer to COPD.

A November 1995 VA treatment record reflects the Veteran's report of having asthma as a child and young adult.  The assessment included asthma.  Pulmonary function tests administered in January 1996 revealed moderate obstructive disease.  

A May 1997 VA discharge summary refers to COPD, and notes that the Veteran was managed with medication during his hospitalization.

In October 1998, the Veteran stated that he received treatment for lung conditions at Camp Haugen, Japan from January to July 1952.

In February 1999, the Veteran stated that in service, he had a lung infection which took five weeks and penicillin to clear up.  After service he moved to Colorado's high altitude so he could breathe better.  He breathed much better but he still had attacks that would last five or six weeks at a time.  

During the hearing at the RO in June 1999, the Veteran testified that during service, he was hospitalized in Japan for a respiratory problem for which he was given penicillin.  He related that such was the reason for the time he went on sick call in relationship to the records which show he went on sick call.  The Board notes that sick call records do show that the Veteran was seen on various occasions in 1952; however, the purpose for those sick call visits is not reflected.

During the January 2001 videoconference hearing before the undersigned, the Veteran testified that he had had difficulty breathing and chest pain in service.  He stated that he had been to Camp Haugen four times to treat lung and breathing problems.  He stated that Dr. I. told him after service that he had emphysema related to symptoms he had in service.

Here, the preponderance of the evidence indicates that a current disability of emphysema with bronchitis or asthma was not incurred during service and is not otherwise related to service.  VA examination in May 2010 establishes a current diagnosis, but because the examiner relied on a somewhat inaccurate factual premise in terms of the Veteran's reported history, is by itself of limited probative value as to the etiology opinion rendered.  That opinion was that the Veteran's current COPD is probably related to smoking 2 packs of cigarettes a day for 13 years as reported by the Veteran.  The examiner could not find anything after reviewing the claims file and examining the Veteran, to suggest that his asthma or emphysema is related to his service.

Owing to the aforementioned inaccurate factual premise, an addendum was requested by the Board in order to clarify the etiology of any current pulmonary disorder.  In February 2016, a VA examining physician reviewed the record and provided an addendum to the 2010 examination report.  He noted that the Veteran indicated on his Induction Physical in 1950 that he had asthma and symptoms of chronic cough and shortness of breath.  He also noted that during his active duty the Veteran was treated for an illness which lasted about a month which caused him to have yellow sputum and a cough.  No official diagnosis was given for this illness.  The examiner observed that the Veteran was not treated for asthma during active duty.  The examiner stated, based on his review, it was his medical opinion that it is less likely than not that this Veteran's current asthma is related to his military service.  

Another addendum was requested by the Board in order to obtain adequate supporting rationale for the opinion provided.  In November 2016, another VA physician reviewed the claim and rendered an addendum opinion DBQ.  He opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was as follows:

[c]oncerning his asthma and emphysema claims, asthma was mentioned on a discharge questionnaire but in records reviewed later vet had a significant smoking history and diagnosis of copd. Later during a VA hospitalization in 2014 vet had a pulmonary consult along with pft's. Their assessment was the veteran did not have copd and his pft's were normal. Because of this statement from pulmonary specialists a pulmonary diagnosis at this time cannot be confirmed.

The preponderance of the evidence indicates that any present pulmonary disorder described as asthma or emphysema with bronchitis was not incurred during service and is not otherwise related to service.  Indeed, notwithstanding the negative 2014 pulmonary function testing cited by the November 2016 examiner, the earliest post-service evidence of the disorder appears to be in 1992, approximately 40 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The isolated episode of bronchitis in 1971 has not been noted as the first manifestation of the current pulmonary diagnosis, but even that was almost 20 years following service.  At the 2001 hearing and in written argument, the Veteran references a Dr. I. who treated him after service for pulmonary disorders and told him there was a relationship between his post-service condition and service.  However, the record does not show a relevant diagnosis for many years following service.  Moreover, both 2016 examiners opined, based on review of this Veteran's service treatment records, it is less likely than not that the Veteran's current pulmonary problems are related to his military service.  Id.  The evidentiary record is not inconsistent with this finding.  

Both of the 2016 VA medical opinions, wholly against the claim, are uncontroverted by any other medical opinion evidence.  These VA physicians fully considered the record as well as the Veteran's contentions in rendering these negative opinions.  As the opinions are based on the evidence of record, and are explained, the Board finds the reports and opinions collectively of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

In assessing the service connection claims, the Board has considered the Veteran's lay assertions.  He is generally competent to report lay observations during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether there was evidence of pulmonary disability in service or whether there is any current asthma, emphysema or bronchitis that is related to service, the medical evidence is more credible.  And this evidence preponderates against the notion that any current asthma, emphysema or bronchitis was incurred in service or is otherwise related to service.  Indeed, the medical evidence demonstrates an absence of an identified pulmonary problems in service and for many years following service, as well as uncontroverted medical opinion evidence that is wholly against the claim.  As this evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory as to any current pulmonary disability related to service is outweighed by the far more probative objective record, and the findings by the neutral 2016 VA examiners.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

As the preponderance of the evidence is against the claims of service connection for asthma and emphysema with bronchitis, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

					[CONTINUED ON NEXT PAGE]


ORDER

Service connection for asthma is denied.

Service connection for hypertension is denied.

Service connection for emphysema with bronchitis is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


